Citation Nr: 1438110	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic sinusitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2012, the Veteran testified before the undersigned and a copy of the transcript is of record.

In May 2013 and October 2013, the issues were remanded to the Agency of Original Jurisdiction (AOJ) for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's chronic sinusitis is manifested by no more than six non-incapacitating episodes within a 12-month period, characterized by symptoms of pain, crusting, and headaches.

2.  Prior to February 27, 2012, the Veteran was service connected for migraine headaches (evaluated as 30 percent disabling); hemorrhoids (evaluated as 20 percent disabling); lumbar strain with degenerative joint disease (DJD) and intervertebral disc syndrome (IDS) (evaluated as 10 percent disabling); a digestive disorder manifested by symptoms of irritable colon syndrome associated with hemorrhoids (evaluated as 10 percent disabling); a digestive disorder manifested by symptoms of impaired sphincter control associated with hemorrhoids (evaluated as 10 percent disabling); and chronic sinusitis (evaluated below as 10 percent disabling); the Veteran's combined evaluation was 60 percent during the period prior to February 27, 2012.    

3.  The Veteran is currently service connected for migraine headaches (evaluated as 30 percent disabling); hemorrhoids (evaluated as 20 percent disabling); lumbar strain with DJD and IDS (evaluated as 20 percent disabling); IDS of the left lower extremity associated with lumbar strain with DJD and IDS (evaluated as 20 percent disabling); a digestive disorder manifested by symptoms of irritable colon syndrome associated with hemorrhoids (evaluated as 10 percent disabling); a digestive disorder manifested by symptoms of impaired sphincter control associated with hemorrhoids (evaluated as 10 percent disabling); and chronic sinusitis (evaluated below as 10 percent disabling); the Veteran's combined evaluation is 70 percent, effective February 27, 2012.

3.  The Veteran's service-connected disabilities do not render her unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for sinusitis have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321(b) , 4.1-4.14, 4.97, Diagnostic Code 6513 (2013).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  The VCAA notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, since the May 2009 rating decision on appeal granted service connection for chronic sinusitis and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A July 2011 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter; August 2013 and December 2013 Supplemental SOCs (SSOCs) readjudicated the matter after the Veteran and her representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  Moreover, she has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

VA has also satisfied its duty to notify obligations with respect to the Veteran's claim of entitlement to TDIU by way of a letter sent to the Veteran in August 2012 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.

All relevant evidence necessary for an equitable resolution of the Veteran's claims have also been identified and obtained.  The evidence of record includes VA and private outpatient treatment records, Social Security Administration (SSA) records, reports of multiple VA examinations, statements from the Veteran, and the transcript of a November 2012 hearing before the undersigned.  The Veteran and her representative have not identified any other outstanding relevant evidence.

The Veteran was afforded VA examinations to assess the severity of her sinusitis in December 2008, April 2012, August 2013, and November 2013.  The reports of these examinations are adequate for rating purposes as they reflect that the examiners interviewed and examined the Veteran, reviewed relevant records, reported the clinical findings in detail, and provided rationales for the opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Veteran was provided an opportunity to set forth her contentions on the issues on appeal during the November 2012 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the November 2012 hearing, the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Finally, the Board is satisfied that the RO has substantially complied with the Board's October 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board notes that the case was most recently remanded in October 2013 to obtain any VA treatment records pertaining to the Veteran's respiratory disorder dated since August 2013, provide the Veteran with an examination for her sinusitis, and obtain a medical opinion about her employability.  On remand, the AOJ obtained updated VA treatment records for the Veteran, which were associated with the Veteran's claims file.  Notably, although the AOJ did not consider the newly-obtained VA treatment records in its most recent readjudication (see December 2013 SSOC), the Veteran waived initial AOJ review of this evidence.  See February 2014 memorandum; 38 C.F.R. § 20.800 (2013).  Additionally, as noted above, in November 2013, the Veteran was afforded a VA examination and a medical opinion regarding her employability was obtained.  Of note, the Board's October 2013 Remand instructions included a directive to obtain pulmonary function tests, as the Veteran had been diagnosed with asthma.  On examination, the examiner stated that the Veteran's asthma was unrelated to her service-connected sinusitis, but indicated that he would order the tests anyway to be included in an addendum.  The test results have not been associated with the claims file; however, the Board finds that the absence of these testing results does not prejudice the Veteran.  Specifically, insofar as the examiner explained that the Veteran's asthma is unrelated to her service-connected sinusitis, a remand for these test results is unnecessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided); see also Stegall v. West, 11 Vet. App. 268 (1998) (requiring substantial compliance with remand directives).

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Sinusitis

The Veteran seeks entitlement to an increased rating for her service-connected chronic sinusitis, currently evaluated as 10 percent disabling under Diagnostic Code (DC) 6512, which assesses chronic frontal sinusitis under the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, DC 6512.  The General Rating Formula for Sinusitis provides that the next highest, 30 percent, rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See Note to 38 C.F.R. § 4.97 (2013).  

After reviewing the relevant lay and medical evidence of record, the Board finds that the Veteran's sinusitis symptomatology does not meet the criteria for a rating in excess of 10 percent at any time during the initial rating period on appeal.  In making this determination, the Board highlights that a review of the record reflects that the Veteran has not experienced any incapacitating episodes and has not experienced more than six non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting within a 12-month period.  

At her December 2008 VA examination, the Veteran reported experiencing over 200 non-incapacitating episodes per year, with headaches, pain, and crusting at night.  At that time, the Veteran denied experiencing purulent discharge or incapacitating episodes.  On physical examination, frontal sinusitis was present with tenderness.   The examiner reported that no antibiotic treatment lasting four to six weeks was needed to treat the Veteran's sinus problems.  

During March 2012 VA outpatient treatment, a staff physician noted that the Veteran desired a higher rating, but stated that her sinusitis did not fit the criteria insofar as she did not have three or more incapacitating sinusitis episodes a year or six non-incapacitating episodes a year.

Subsequently, at an April 2012 VA examination, the Veteran's chronic sinusitis was noted to be characterized by headaches and pain and tenderness of the affected sinus.  The Veteran reported that she had not had any non-incapacitating or incapacitating episodes in the last 12 months, and x-rays performed at this examination were negative for any evidence of sinusitis.

Thereafter, a December 2012 computerized tomography (CT) scan revealed normal sinuses, with no inflammatory mucosal changes or obstructing lesions identified.

On VA examination in August 2013, the Veteran's sinusitis was noted to be characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting.  In this regard, the Veteran reported having clear to thick drainage and nasal congestion daily, with nasal crusting, as well as facial pain with headaches and watery eyes.  The Veteran also reported having three non-incapacitating episodes in the last 12 months, and denied having any incapacitating episodes.  The examiner reported that the Veteran did not currently have any evidence of active sinus infection, and reported that x-rays of the paranasal sinuses were normal at that time.  The examiner also noted that the Veteran's medical records revealed that, over the past 12 months, the Veteran had been treated once with antibiotics in May 2013, but indicated that such treatment was for mild asthma exacerbation with possible bronchitis, not sinusitis.  The examiner also noted that the medical records failed to reveal any treatment for non-incapacitating episodes of sinusitis within the past 12 months.  

Finally, at her November 2013 VA examination, the Veteran stated that she did not always seek treatment for episodes of sinusitis, and reported having approximately four episodes per month over the past 12 months where she had purulent rhinorrhea with headaches.  Additionally, she reported having episodes of yellow-green rhinorrhea weekly lasting about three days, as well as subjective fevers about twice a month.  The Veteran also reported that she took cetirizine daily with partial improvement.  Further, she stated that she was seen for ear pain earlier in the year and reported that she had been treated with antibiotics.  She also reported that she received antibiotics from VA for episodes of sinusitis about six times in the past 12 months.  Based on this self-report, the examiner marked that the Veteran had six non-incapacitating episodes in the past 12 months.  Notably, however, the Veteran's VA treatment records do not reflect that she was prescribed antibiotics for ear pain or that she was received antibiotics from VA for episodes of sinusitis on six occasions from November 2012 to November 2013.  See October 2013 outpatient record of complaints of ear pain (noting no signs of overt infection, prescribing sinus rinse and deferring on antibiotics); May 2013 prescription of Z-pack for mild asthma exacerbation with possible bronchitis).  Rather, VA treatment records reveal that the Veteran was not given antibiotics for her sinusitis at any time during the prior 12-month period.  See November 2013 VA examination (noting that the Veteran had treatment with antibiotics once in May 2013 for bronchitis [and asthma] and not sinusitis; also finding that the Veteran's asthma is unrelated to her service-connected sinusitis).  As such, the Board does not find the Veteran's self-report of six non-incapacitating episodes within the last 12-year period to be accurate.

After consideration of the relevant evidence of record, the Board finds that, at no point during the appeal period has the Veteran's sinusitis met the criteria for a rating in excess of 10 percent.  The Veteran has not experienced any incapacitating episodes of sinusitis, and she has not experienced more than six non-incapacitating episodes of sinusitis within a 12-month period.  

In making this determination, the Board recognizes that the Veteran reported having over 200 non-incapacitating episodes at her December 2008 VA examination.  A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).   When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.  Barr, 21 Vet. App. at 307.  In this case, however, the Board finds that the Veteran's report of over 200 episodes of non-incapacitating sinusitis to be inaccurate, as the Veteran's medical records do not indicate treatment for sinusitis or any course of antibiotics during this period.  Although the Veteran is competent to testify regarding her sinusitis symptoms, it is unrealistic that the Veteran would incur over 200 sinus infections/non-incapacitating episodes per year and never seek treatment from a physician for antibiotics.  As such, the Board affords this statement de minimus probative value, and affords more probative value to the treatment records, which reflect that the Veteran does not experience six or more non-incapacitating episodes of sinusitis within a 12-month period.

As such, after considering the medical and credible lay evidence of record, the Board finds that the Veteran does not meet the criteria for a 30 percent, or higher, rating for service-connected sinusitis, as the evidence demonstrates no incapacitating episodes requiring prolonged (lasting four to six weeks) antibiotic treatment, and no more than six non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting within a 12-month period.   While the Veteran's outpatient records document complaints of sinus pain, congestion, and headaches throughout the course of the appellate period, the Veteran's symptoms are not of the necessary severity to warrant a 30 percent, or higher, rating.

The Board has considered the applicability of alternative diagnostic codes for evaluating the Veteran's sinusitis, but finds that no higher rating is assignable.  While ratings in excess of 10 percent are available for loss of the nose, laryngectomy, aphonia, stenosis of the larynx, injuries to the pharynx, allergic or vasomotor rhinitis, bacterial rhinitis, and granulomatous rhinitis, the diagnostic codes evaluating these conditions are simply not applicable to the Veteran's service-connected sinusitis.  It is neither contended nor shown that the Veteran's service-connected sinusitis involves any of the aforementioned conditions.  Although the Veteran has also been diagnosed with allergic rhinitis and asthma (see August 2013 and November 2013 VA examination reports), the Veteran's asthma diagnosis has specifically been determined to be unrelated to her service-connected sinusitis.  See November 2013 VA examination report.  There has also been no indication that the Veteran's allergic rhinitis is related to her sinusitis.  Rather, in the Veteran's most recent examination report, the examiner was able to separate symptoms associated with her service-connected sinusitis from her allergic rhinitis.  As such, evaluation of the disability under any other diagnostic code is not warranted.

The Board has also considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's sinusitis symptoms have been consistent with a 10 percent rating for the entire relevant time period here on appeal.  The Veteran's key sinusitis symptoms-non-incapacitating episodes characterized by headaches, pain, and crusting-have been consistently occurring approximately three times or less per year, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Moreover, as explained above, symptoms warranting a 30 percent rating or higher have not been shown.  Accordingly, staged ratings are not warranted and the 10 percent rating already assigned to the Veteran's chronic sinusitis is appropriate for the entire period here on appeal.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

As noted above, the Veteran's symptoms primarily involve sinusitis with headaches, post-nasal drip, pain, and crusting.  Such impairment is specifically contemplated by the rating criteria, as they discuss non-incapacitating episodes characterized by headaches, pain, and crusting.  Hence, the rating criteria reasonably describe the Veteran's disability.  In short, there is no indication in the record that the average industrial impairment from the Veteran's sinusitis would be in excess of that contemplated by the 10 percent rating; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

III.  TDIU

The Veteran also seeks entitlement to a TDIU, asserting that she is currently unable to work as a result of her service-connected disabilities.  

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  Where these percentage requirements are not met, entitlement to the benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b) (2013).  Such cases are submitted to the Director of the Compensation and Pension Service for extraschedular consideration.  Id. 

In this case, from February 27, 2012, the Veteran met the objective, minimum percentage requirements set forth in 38 C.F.R. § 4.16(a) for award of a schedular TDIU, as service connection is in effect for migraine headaches (evaluated as 30 percent disabling); hemorrhoids (evaluated as 20 percent disabling); lumbar strain with DJD and IDS (evaluated as 20 percent disabling); IDS of the left lower extremity associated with lumbar strain with DJD and IDS (evaluated as 20 percent disabling); a digestive disorder manifested by symptoms of irritable colon syndrome associated with hemorrhoids (evaluated as 10 percent disabling); a digestive disorder manifested by symptoms of impaired sphincter control associated with hemorrhoids (evaluated as 10 percent disabling); and chronic sinusitis (evaluated as 10 percent disabling).  The combined rating for these service-connected disabilities for the period from February 27, 2012, forward is 70 percent.  

Notably, for purposes of establishing the presence of one disability rated at 40 percent or more, disabilities resulting from a common etiology or affecting a single body system can be considered one disability.  Here, the Veteran's lumbar disabilities affect a single body system and are considered a single disability for purposes of 38 C.F.R. § 4.16(a).  As these disabilities combine to 40 percent, the Veteran has a single service-connected disability ratable at 40 percent, and thus meets the schedular criteria for TDIU for the period from February 27, 2012.

Prior to February 27, 2012, however, the Veteran does not meet the objective, minimum percentage requirements set forth in 38 C.F.R. § 4.16(a) for the award of a schedular TDIU, as for that period of time, service connection was in effect for
migraine headaches (evaluated as 30 percent disabling); hemorrhoids (evaluated as 20 percent disabling); lumbar strain with DJD and IDS (evaluated as 10 percent disabling); a digestive disorder manifested by symptoms of irritable colon syndrome associated with hemorrhoids (evaluated as 10 percent disabling); a digestive disorder manifested by symptoms of impaired sphincter control associated with hemorrhoids (evaluated as 10 percent disabling); and chronic sinusitis (evaluated as 10 percent disabling).  The combined rating for these service-connected disabilities during the period prior to February 27, 2012 was 60 percent.  Significantly, however, as noted above, a total rating on an extra-schedular basis may be granted in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran is unemployable is necessary under both periods of consideration.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Based upon a review of the record, the Board finds that the Veteran's service-connected disabilities do not render her unable to secure or follow substantially gainful employment.

In December 2008, a VA examiner reported that the effect of the Veteran's disabilities on her usual occupation was that she could not stand for more than 20 minutes, lift heavy items, or hold her legs up.

In March 2009, the Veteran's former employer submitted an employment statement noting that the Veteran worked as an after-school teacher for approximately 19 hours a week from April 2006 to May 2008, noting that she last worked in May 2008 and voluntarily resigned to care for her ill mother.  Prior to resigning, she had lost no work in the 12 months preceding the last date of employment due to her disability.  Additionally, the Veteran had not requested any concessions for her disability.

In May 2009, the Veteran's former employer submitted an employment statement noting that the Veteran worked as a self-employed talent groomer/coach and director for approximately 54 hours a week from September 2003 through October 2007.  She lost eight weeks of work during the 12 months preceding the last date of employment due to a dog bite that required hospitalization after infection.

In a September 2009 VA outpatient treatment record, the Veteran reported that "at some point in the recent past she was a chef, a personal trainer, and 'very active' [until] one of her three dogs bit her severely."  She had to quit her job as a chef due to problems with her hand, but she had returned to being a personal trainer.  

In March 2010, the Veteran reported that she spent hours cleaning her home because she did not like to leave her house without everything being clean and organized.  In May 2010, the Veteran reported that she planned to volunteer with local kids doing theater, noting that she had good energy and motivation.  At that time, she was looking for employment.

In August 2011, the Veteran reported that she quit her job in March 2011 because of fatigue related to her medical conditions.

On the Veteran's November 2011 TDIU claim, she reported that she had both a high school and a college degree, as well as a group fitness certification.  She also submitted a statement noting that she could not work due to pain and complications from a hysterectomy.

In March 2012, the Veteran reported that she was cooking for extra cash and that she planned to return to school to study nutrition.

At her April 2012 VA examination, the examiner found that the Veteran could not do heavy lifting, carrying, pushing, pulling, prolonged standing, and ambulation due to her lumbar strain.  He noted that no other conditions caused functional impairment.  See General Medical Disability Medical Questionnaire (DBQ); see also anus and sinus DBQs (finding no impairment on employment).

At her November 2012 Board hearing, the Veteran reported that she had stopped working in March 2011 after undergoing a hysterectomy.  See Board Hearing Tr. at 14.  In this regard, the Veteran reported that her "health has just been a downhill battle since then."  She also reported that she was a personal trainer by trade, but that it was difficult for her to train due to her back and hip disabilities and her hemorrhoids.  See Board Hearing Tr. at 14, 16.  She also reported that she was unable to sit for very long due to her hemorrhoids.  See Board Hearing Tr. at 16.  Finally, the Veteran reported that her sinusitis and migraines impacted her ability to work in certain environments, noting that cold, air-conditioned environments dried up her sinuses and caused her to have headaches, and hot environments caused her to get dizzy and have headaches.  See Board Hearing Tr. at 16.  

Thereafter, at her August 2013 VA examination, the Veteran reported having difficulty with prolonged sitting due to rectal discomfort and back pain.  The examiner found that the Veteran's hemorrhoids should not preclude gainful employment, to include as a personal trainer.  She noted that while the Veteran may have difficulty with prolonged sitting when she has hemorrhoidal flares, she can use a donut cushion and take periodic breaks to avoid prolonged sitting.  Additionally, the examiner noted that the Veteran's migraines had impacted her ability to work in the past.  She also found that the Veteran's chronic sinusitis "should not have any impact on active or sedentary employment and specifically should not have any impact on her ability to work as a personal trainer."  In this regard, she noted that the Veteran may miss a few days from work during an acute infection.

In November 2013, a VA examiner found that the Veteran's service-connected chronic sinusitis should not have any impact on active or sedentary employment, and specifically, should not have any impact on her ability to work as a personal trainer.  While the Veteran may miss a few days from work during an episode of an acute infection, this condition "specifically would not preclude sedentary or physical employment."  In regard to the Veteran's assertion that certain environments with excessive temperatures aggravate her sinusitis, the examiner noted that the Veteran may have difficulty working in an environment with extreme temperatures, but should be able to work in a temperature/climate-controlled environment.

Regarding the Veteran's anal conditions, at her November 2013 VA examination, the Veteran reported that she stopped working about a year and a half ago due to having a hysterectomy and to take care of her sick mother.  She noted that prior to that time, she did notice rectal discomfort while working, as well as rectal leakage with heavy lifting.  The examiner found that the Veteran's service-connected hemorrhoid condition should not have any impact on sedentary labor or light physical labor.  The examiner noted that the Veteran should avoid jobs requiring heavy lifting and heavy physical exertion as the Veteran reported that they worsen her symptoms.

The November 2013 VA examiner similarly found that physically strenuous jobs would cause difficulty with the Veteran's back condition, but there would be no impact on sedentary employment.  Regarding headaches, the examiner found that the Veteran's headaches should not have any impact on sedentary employment or light physical activities.  Although she may miss days from work when she has prostrating episodes, the examiner noted that these are acute and the Veteran should be able to return to work with resolution of symptoms.  Finally, the examiner found that the Veteran's digestive disorders would not have any impact on physical or sedentary employment.

Finally, in February 2013, SSA found the Veteran to not be disabled, but rather, to have the residual functional capacity to perform a significant range of medium work, with limitations (i.e., lifting no more than 50 pounds, carrying of objects weighing up to 25 pounds, also to include sedentary and light work).

The Board is sympathetic to the Veteran's assertions regarding the severity of her service-connected disabilities.  In this regard, the Board notes that the problems associated with the Veteran's service-connected disabilities are reflected in the currently assigned disability ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Significantly, however, the Board finds that the Veteran's service-connected disabilities do not render her unable to secure or follow substantially gainful employment.  Rather, based on the evidence of record, the Board concludes that, while the Veteran's service-connected disabilities preclude strenuous physical labor, they do not preclude sedentary employment or light to medium physical labor.  In making this determination, the Board notes that all of the medical opinions of record have stated that the Veteran remains employable with some slight limitations regarding demanding physical labor, prolonged sitting, and working in extreme temperatures.  Moreover, the Board notes that the Veteran is a high school and college graduate with training in group fitness, education, and nutrition for children, as well as a variety of previous employment experience doing administrative work, cooking / preparing food, serving as a cashier, and doing personal training.  See Veteran's November 2011 Application for Increased Compensation Based on Unemployability.  

As such, while the record reflects that the Veteran's service-connected disabilities do affect her abilities, there is no evidence demonstrating that she is unable to perform some type of substantially gainful employment specifically as a result of her service-connected disabilities.  Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond that which is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the claim for a TDIU rating, to include on an extra-schedular basis.   Thus, entitlement to TDIU is not appropriate in this case.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for chronic sinusitis is denied.

Entitlement to TDIU is denied.



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


